PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carroll et al.
Application No. 16/067,804
Filed: 2 Jul 2018
For: NATURAL GAS LIQUEFACTION VESSEL
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On June 8, 2021, an Office action under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213, was mailed, setting a two (2) month shortened statutory period for reply. The Office action stated that applicant was given two (2) months to cancel Claims 10-20, which are directed to an invention non-elected with traverse in the reply filed March 27, 2020. The Office action stated that failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) were not permitted. No response was filed. On December 17, 2021, a Notice of Abandonment was mailed, stating that that the application was abandoned in view of the failure to reply to the Office letter of June 8, 2021.
 
The application file

The Notice of Abandonment states that the application is abandoned in view of applicant’s failure to timely file a response to the Office action mailed June 6, 2021. The Notice stated that no reply was received. 

Analysis and conclusion

The Office action mailed June 8, 2021 did not require a reply. The Office action stated that if no reply was filed, such failure would be treated as authorization to cancel the non-elected claims by Examiner’s Amendment and pass the case to issue. As no reply was filed, the examiner is to cancel the non-elected claims by Examiner’s Amendment and pass the case to issue. 
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 3763 for appropriate action.
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET